     ALLACCESS LAW GROUP
 1
     Irene Karbelashvili, State Bar Number 232223
 2   irene@allaccesslawgroup.com
     Irakli Karbelashvili, State Bar Number 302971
 3   irakli@allaccesslawgroup.com
     19 North Second Street, Ste 205
 4
     San Jose, CA 95113
 5   Telephone: (408) 295-0137
     Fax: (408) 295-0142
 6
     Attorneys for JOHN RODGERS, Plaintiff
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN FRANCISCO DIVISION
12
13                                                    )    Case No. 18-5925-CRB
      JOHN RODGERS,                                   )
14                                                    )    STIPULATION AND [PROPOSED]
15                           Plaintiff,               )    ORDER DISMISSING ACTION WITH
                                                      )    PREJUDICE
16    JANA DROBINSKY, et al.                          )
                                                      )
17                            Defendants.             )
                                                      )
18
                                                      )
19
20          Plaintiff JOHN RODGERS (“Plaintiff”) and Defendants JANA DROBINSKY, an
21   individual; ISAURA GALLEGOS, an individual, d/b/a Gallego’s (collectively, “Defendants”)
22   stipulate through their undersigned counsel and respectfully request that this action be dismissed
23   with prejudice with each side bearing his/her own attorneys’ fees, costs, and litigation expenses.
24   The parties further stipulate and request that this Court retain jurisdiction over enforcement of
25   the terms of their settlement agreement in accordance with General Order 56, if such
26   enforcement is necessary.
27
28

     Page 1 of 3
       STIPULATION AND [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
                               Case No. 18-5925-CRB
     Dated: June 1, 2019                          /s/ Irakli Karbelashvili
 1
                                                  Irakli Karbelashvili, Attorney for Plaintiff
 2                                                John Rodgers

 3   Dated: May 31, 2019                          /s/ Fred Feller
                                                  Fred Feller, Attorney for Defendant Jana
 4
                                                  Drobinsky and Isaura Gallegos
 5
 6
                                            Filer’s Attestation
 7
        I attest that I received concurrence from Fred Feller, Esq. in the filing of this document.
 8
                                                  /s/ Irakli Karbelashvili
 9                                                Irakli Karbelashvili
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Page 2 of 3
       STIPULATION AND [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
                               Case No. 18-5925-CRB
 1           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED:
 2           This action is dismissed with prejudice with each side bearing his/her own attorneys’
 3   fees, costs, and litigation expenses. The Court retains jurisdiction over the parties’ settlement
 4   agreement. The June 21, 2019 Initial Case Management Conference is vacated and the Court
 5   Clerk shall close the case file.
 6
 7
                     June 3, 2019
             Dated: ______________                              _______________________
 8                                                              United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Page 3 of 3
       STIPULATION AND [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
                               Case No. 18-5925-CRB
